Citation Nr: 1744501	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound to the left buttock, with degenerative joint disease of the hip joint and atrophy of muscle group XVII (with retained foreign body).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from May 1966 to May 1968.  Among other honors, he was awarded the Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In March 2014 and June 2016, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Board remanded the claim, in part, to obtain VA treatment records as the most recent records in the claims file are dated from July 2011.  Indeed, at the March 2014 hearing, for example, the Veteran testified that he receives treatment at the Ft. Myers VA Outpatient Clinic (which appears to now be the Lee County VA Healthcare Center).  In his February 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran stated he receives current, ongoing VA medical treatment for the gunshot wound disability on appeal.  The Board directed that any negative reply regarding the requested VA treatment records was to be noted in the file.  

On remand, the RO did not obtain or associate updated VA treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The October 2016 supplemental statement of the case (SSOC) does not indicate that updated VA treatment records were either requested or obtained; the SSOC makes no mention of this portion of the Board's remand directives.  While the electronic claims file contains a 2016 CAPRI entry, the entry contains only duplicates of multiple prior VA examination reports and several pages of 2009 records.

The identified records must be requested in order to comply with the Board's June 2016 remand directives, and a negative reply must be documented if the records cannot be obtained.  Stegall, 11 Vet. App. at 271; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records pertaining to the Veteran's residuals of a gunshot wound to the left buttock, with degenerative joint disease of the hip, dated from August 2011 onward and associate them with the record.  The request must include, but not be limited to, records from the Ft. Myers VA Outpatient Clinic, now the Lee County VA Healthcare Center.

If these records cannot be obtained, VA's efforts and any resolution determined must be fully documented for the record, and the RO must ensure full compliance with the requirements of 38 C.F.R. § 3.159 (e)(i)-(iv) (2016).  

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




